Case 2:19-cv-00048-NDF Document 103-9 Filed 07/31/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF WYOMING

JIMMIE G. BILES, JR., M.D.,

 

 

Plaintiff,
Civ. No. 19-CV-48-F
v.
AFFIDAVIT OF KATHLEEN

JOHN HENRY SCHNEIDER, JR.; and
MEDPORT, LLC, THERESA BURROWS

Defendants.
[¥ 1] My name is Kathleen Theresa Burrows. I am over the age of 18 and competent to make this
affidavit.
[q 2] On May 9, 2012, I was the manager of MedPort, LLC (“MedPort”).
[9 3] As the manager of MedPort, LLC, it was my understanding that on May 9, 2012, my brother,

John Henry Schneider, was authorized to act as an agent, affiliate, and/or representative of MedPort, LLC.

[7 4] Mr. Schneider had the authority to bind MedPort to a contract, including any agreement to settle
the lawsuits: Biles v. Schneider, No. 2:11-cv-00366-NDF (D. Wyo. dismissed June 18, 2012) and Biles v.
Fallon, No. 2:11-cv-00294-NDF (D. Wyo. dismissed June 18, 2012).

[7 5] It was my understanding that in 2012, my brother, John Henry Schneider, agreed not to disparage
Dr. Jimmie Biles or disseminate confidential materials from the above referenced litigation personally or
through any of his entities, including MedPort.

I CERTIFY UNDER PENALTY OF FALSE SWEARING THAT THE FOREGOING IS TRUE.

Dated this&® day of July, 2020.

 

 
